—Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Westchester County, imposed April 9, 1979, upon his adjudication as a youthful offender, the sentence being a definite term of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a period of imprisonment of 60 days and probation for an additional 4 years and 10 months. As so modified, sentence affirmed and case remitted to Criminal Term to fix the terms and conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated. O’Connor, J. P., Lazer and Rabin, JJ., concur. Mangano, J., dissents and votes to affirm the sentence.